 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE BROWN                                      No. 2:18-cv-02494-TLN-CKD P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    BRIAN DUFFY, et al.,
15                       Defendants.
16

17          By order filed May 24, 2019, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. On July 18, 2019, the court granted plaintiff a 60-day

19   extension of time to file his complaint. That 60-day period has now expired, and plaintiff has not

20   filed an amended complaint or otherwise responded to the court’s order. Plaintiff has consented

21   to this court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Local Rule 302.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: September 25, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/brow2494.fta.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
